Citation Nr: 9921626	
Decision Date: 07/15/99    Archive Date: 08/04/99

DOCKET NO.  96-46 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for thyrotoxicosis, 
claimed as secondary to Agent Orange exposure.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied service connection for thyrotoxicosis and 
PTSD.


FINDINGS OF FACT

1.  The veteran has not submitted competent medical evidence 
demonstrating that thyrotoxicosis was incurred in service, 
related to Agent Orange exposure, or otherwise related to 
active service.

2.  The veteran has not submitted competent medical evidence 
demonstrating a diagnosis of PTSD related to active service.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for thyrotoxicosis, claimed as 
secondary to Agent Orange exposure.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for PTSD.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service. 38 C.F.R. § 3.303(d) (1998).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that the 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded if the condition is observed 
during service or any applicable presumptive period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).


Thyrotoxicosis-Factual Background

Service medical records include a June 1969 separation report 
which reflects a normal examination.  The report of medical 
history dated in the same month does not show that the 
veteran had or had had any symptoms of a thyroid disability.  
Service medical records are silent as to complaints, 
diagnoses, and/or treatment of a thyroid condition.  
According to the veteran's DD-214, he served in Vietnam and 
was awarded a Vietnam Service Medal and Vietnam Campaign 
Medal.

A May 1994 VA x-ray report shows that the veteran underwent 
thyroid treatment, to include a thyroid scan.  The impression 
was Graves' disease.

A May 1994 VA medical report shows an impression of 
thyrotoxicosis with hyperglycemia and hypocholesterolemia.

A June 1994 VA outpatient record shows a medical history of 
hyperactive thyroid and borderline diabetes.  The veteran 
indicated that he was not directly sprayed with Agent Orange, 
but that he was in areas which were recently sprayed.  Soon 
after exposure, he reportedly experienced breathing problems 
and eye irritation.

An August 1994 VA medical statement reflects that the veteran 
was examined for possible after-effects of exposure to Agent 
Orange.  Thyrotoxicosis-Graves' disease was noted during the 
examination.  It was noted that a record of the veteran's 
medical condition would be entered into the Agent Orange 
registry.  

A September 1994 VA outpatient record reflects that the 
veteran was seen for a follow-up for thyrotoxicosis secondary 
to Graves' disease, status post ablation.

In his April 1996 notice of disagreement regarding the denial 
of his claim of entitlement to service connection for 
thyrotoxicosis, he stated that he had to use a minimum of 45 
days of his sick leave from work in order to receive 
treatment.  He indicated that he suffered from chronic 
dizziness and nausea.

May 1996, September 1996, and January 1997 medical records 
show a diagnosis of Graves' disease.

Of record are x-ray reports which consistently show no active 
disease in the chest, and normal paranasal sinuses.


Analysis

Veterans diagnosed with certain diseases who, during active 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307.  According to the veteran's DD-
214, he served in Vietnam and was awarded a Vietnam Service 
Medal and Vietnam Campaign Medal.

A veteran who has had active service in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent containing 
dioxin, such as Agent Orange, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  "Service in the Republic of 
Vietnam" includes service in the waters offshore.  38 C.F.R. 
§ 3.307(a)(6) (1998).

VA Regulations provide a list of diseases that are considered 
to be associated with herbicide exposure for the purposes of 
presumptive service connection.  The following diseases shall 
be service-connected if the veteran was exposed to an 
herbicide agent during active service, if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even if there is no record 
of such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied:  
Chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, non-Hodgkin's lymphoma, 
porphyria cutanea tarda, soft-tissue sarcomas, multiple 
myeloma, acute and subacute peripheral neuropathy, prostate 
cancer, and certain respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea).  38 C.F.R. § 3.309(e) (1998).

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acneform disease consistent with 
chloracne, and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

In this case, the veteran contends that he developed 
thyrotoxicosis as a result of exposure to Agent Orange in 
Vietnam.  The veteran has not submitted evidence of a current 
diagnosis of a disease which may be presumed due to an 
association with exposure to herbicide agents.  See 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  Thyrotoxicosis is not a disease 
for which service connection may be presumed due to exposure 
to Agent Orange.  The Secretary of the VA has determined that 
there is no positive association between exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era and any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(January 4, 1994).  Accordingly, thyrotoxicosis may not be 
presumed to have been incurred in service as a result of 
exposure to an herbicide agent.  38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  Thus, no presumption of service connection is 
applicable to serve as a basis for a well-grounded claim.  

The United States Court of Appeals for the Federal Circuit 
has held that when a claimed disorder is not included as a 
presumptive disorder direct service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during the service.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In this case, the service records are silent as to any 
complaints of symptoms related to a thyroid disability.  The 
Board acknowledges that the veteran contends that he was 
exposed to Agent Orange in service, not necessarily that he 
actually developed thyrotoxicosis in service.  A review of 
the claims files reveals no competent medical evidence or 
opinion which establishes or suggests that the veteran's 
current thyroid disability is due to or the result of 
exposure to Agent Orange.

A "well grounded" claim for service connection requires, 
among other evidence, medical evidence of a causal nexus 
between service and the claimed disorder.  See Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Under these circumstances, the Board finds 
that the veteran has not met the initial burden of submitting 
evidence of a well-grounded claim for entitlement to service 
connection for thyrotoxicosis.  38 U.S.C.A. § 5107(a).  The 
duty to assist is not triggered until a well-grounded claim 
is established.  

The only evidence of thyrotoxicosis due to herbicide exposure 
in Vietnam is the veteran's own opinion.  While he is 
competent to testify as to visible symptoms he experienced, 
he is not competent to provide a medical opinion because 
there is no evidence showing that he has specialized medical 
knowledge.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  The Board further notes that the veteran has 
not submitted any medical opinion to support his contentions.  
The VA examination reports and treatment records do not 
medically relate thyrotoxicosis to exposure to an herbicide 
agent in service or otherwise relate it to service.

Accordingly, as there is no competent evidence relating 
thyrotoxicosis to Agent Orange exposure, or to active 
service, the claim is implausible and not well grounded.  
Therefore, the claim must be denied.  38 U.S.C.A. § 5107(a).


PTSD-Factual Background

Service medical records are silent as to diagnoses, 
complaints, and/or treatment pertinent to a psychological 
disorder. 

In his April 1996 statement, the veteran stated that while in 
the field in Vietnam, he participated in convoys and patrols.  
He reportedly was constantly exposed to enemy fire and was 
under constant threat of death.  The veteran indicated that 
he still developed nightmares and flashbacks regarding his 
Vietnam experience.

An October 1996 VA medical report shows an assessment of 
alcohol dependence, rule out PTSD.  It was noted that the 
veteran's Vietnam trauma was not well defined due to a lack 
of memory, likely as a result of drug and alcohol abuse.  

A January 1997 VA medical record reflects that there was no 
Axis I diagnosis.  

At his February 1997 hearing pertinent to his PTSD claim 
before a hearing officer, the veteran testified that he had 
nightmares and flashbacks depending on the sound or smell 
that related back to his experiences in Vietnam.  The veteran 
stated that he had never been diagnosed with PTSD.  He 
indicated that he had an out of body experience in December 
1968.  He explained that he thought he was directly hit and 
saw his "body going out" and a spirit described as a white 
knight.  The veteran also testified that although he was not 
engaged in Vietnam combat, he encountered the same stressors 
as those in the infantry division.  

In July 1997, the veteran presented himself for VA mental 
examination.  The veteran reported that he missed the first 
day in Vietnam due to being incarcerated for intoxication.  
He described that he was a radio repairman and was exposed to 
enemy fire several times.  The veteran indicated that he had 
been sitting in a bar and a friend who had been killed in 
Vietnam appeared in civilian clothing and they had a rather 
normal conversation.  The veteran also described an incident 
in which he saw the Supreme Being.  On examination, the 
veteran was alert and his speech and movements were normal.  
There was no evidence of psychomotor retardation or agitation 
nor was there evidence of suicidal or homicidal ideations.  
The veteran was fixated on the fact that he could not 
remember the events of the years following his Vietnam 
service.  He reported having flashbacks and other symptoms.  
The examiner noted that the primary cause of the veteran's 
disability had been alcohol and substance abuse.  The veteran 
acknowledged that his life improved immensely when he 
discontinued and/or cut down on the substance use.  It was 
noted that the veteran's symptoms coupled with his 
noncompliance with his PTSD treatment made it impossible to 
diagnose the veteran with PTSD.  The diagnosis was alcohol 
dependence, partial sustained remission with a history of 
cocaine and amphetamine abuse.  There was no evidence of 
current stressors and the veteran's Global Assessment 
Functioning score was 70.





Analysis

The Board points out that the criteria for analyzing claims 
of service connection for PTSD have changed.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  Significantly, The United States 
Court of Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") notes that the VA has adopted the fourth edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV) in amending 
38 C.F.R. §§ 4.125 & 4.126.  See 61 Fed. Reg. 52695-52702 
(1996).

The Court took judicial notice of DSM-IV and the effect of 
the shift in diagnostic criteria.  The major effect is that 
the criteria have changed from an objective ("would evoke...in 
almost anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.  The 
criteria now require exposure to a traumatic event and 
responses involving intense fear, helplessness, or horror.  A 
more susceptible individual may have PTSD based on exposure 
to a stressor that would not necessarily have the same effect 
on "almost everyone."  The sufficiency of a stressor is, 
accordingly, now a clinical determination for the examining 
mental health professional.  Cohen, 10 Vet. App.  at 140, 
141.

Although the RO did not consider the change in regulation, 
the Board concludes that this is not prejudicial, as the 
change in regulation has no effect on the outcome of the 
veteran's claim.  See Edenfield v. Brown, 8 Vet. App. 384 
(1995).  The Board finds, therefore, that this decision is 
not prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

In applying the law to the evidence of record, the Board 
finds that the veteran has not submitted competent medical 
evidence demonstrating a current diagnosis of PTSD related to 
active service.  An objective diagnosis is necessary in order 
to warrant service connection.  A review of the evidence 
demonstrates that there is no objective evidence of a current 
diagnosis of PTSD, as noted by the July 1997 VA examiner and 
consistent with the October 1996 VA examination report.  As 
the record reflects no evidence of PTSD, the Board finds that 
the above-mentioned VA examinations are adequate to determine 
the issue on appeal. 

The Board notes that the July 1997 examiner noted a diagnosis 
of alcohol dependence and stated that it was "impossible" 
to diagnose the veteran with PTSD.  Alcohol and other 
substance abuse were noted as the primary cause of the 
veteran's disability.  The examiner indicated that those who 
are self-medicating PTSD symptoms often experience a 
decompensation when they discontinue substances, however, the 
veteran reported that his life had improved immensely when he 
discontinued or cut down the substance abuse.  The examiner 
further noted that the veteran had not been compliant in that 
he did not show up for his psychologic 


testing.  The Board notes that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 
104 F.3d 1328 (1997); see also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) ; Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  In fact, at his April 1996 hearing, the 
veteran, himself, testified that he had never been diagnosed 
with PTSD.  

As discussed above, as a lay person, the veteran can provide 
evidence of visible symptoms, but he cannot make a diagnosis 
of PTSD.  See Dean v. Brown, 8 Vet. App. 449, 455 (1995); 
Espiritu, 2 Vet. App. 492.  Without medical knowledge, he is 
not competent to offer opinions or to make such conclusions 
regarding medical diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (holding that lay persons are not 
competent to offer medical opinions).  No competent 
professional has established a diagnosis of PTSD.

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1999) even where his claim appears to be not well-
grounded where an appellant has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1966); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1966).  
The veteran has not identified the existence of additional 
evidence, and accordingly, the Board finds that it has met 
its duty to assist the veteran in the completion of his 
application.  38 U.S.C.A. § 5103.




ORDER

Entitlement to service connection for thyrotoxicosis, claimed 
as secondary to Agent Orange exposure is denied.

Entitlement to service connection for PTSD is denied. 



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

